Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       This office action is responsive to Applicant’s argument [Remarks] and amendments filed in a Supplemental Amendment after Final Rejection (SAFR) received on 05/13/2022.

Claim Rejections - 35 USC § 112
3.       In view of Applicant’s argument [Remarks] and amendments filed 05/13/2022, claim rejection(s) with respect to 35 USC 112(b) have been fully considered and the rejection of claims 1-7 under 35 U.S.C. 112(b) is withdrawn.


Examiner’s Statement of Reasons for Allowance
4.       Claims 1-7, 9-12 and 14-24 are allowed.

5.       The following is an examiner’s statement of reasons for allowance:

Regarding Independent Claim 1, the prior art(s) searched and of record neither anticipates nor makes obvious nor discloses or suggests the claimed limitations of the claimed subject matter of independent claim 1 as follows: 
“at least one processor causing the Bluetooth scanner device to act as:

a second communication unit configured to receive the advertising information based on the Bluetooth standard transmitted from the Bluetooth advertiser device;
an obtaining unit configured to obtain the position information of the Bluetooth advertiser device included in the received advertising information;
a second obtaining unit configured to obtain a distance between a first antenna and a second antenna of a plurality of antennas configured to receive the advertising information and included in the Bluetooth scanner device and information regarding an angle identified based on the received advertising information between the Bluetooth advertiser device and the Bluetooth scanner device; and
a third obtaining unit configured to obtain position information of the Bluetooth scanner device,
wherein the first communication unit transmits the advertising information including the acquired position information of the Bluetooth advertiser device, and
wherein the transmitted advertising information including the acquired position information of the Bluetooth advertiser device is received by the Bluetooth scanner device and used for acquiring the position information of the Bluetooth scanner device, and
wherein the third obtaining unit obtains the position information of the Bluetooth scanner device based on the obtained position information of the Bluetooth advertiser device and the obtained information regarding the angle between the Bluetooth advertiser device and the Bluetooth scanner device.”

In the primary prior art record, Yu (US PG. Pub. 2016/0191980 A1) teaches in Sect. [0100]-[0104] A mobile communication module 312 transmits/receives wireless signals to/from one or more network entities (e.g., a base station, an external terminal, and/or a server) via a mobile network such as GSM (Global System for Mobile communications), CDMA (Code Division Multiple Access), or WCDMA (Wideband CDMA). Such wireless signals can carry audio, video, and data according to text/multimedia messages. A wireless Internet module 313 supports Internet access for the mobile terminal 300. This module can be internally or externally coupled to the mobile terminal 300. The wireless Internet technology can include WLAN (Wireless LAN), Wi-Fi, Wibro™ (Wireless broadband), Wimax™ (World Interoperability for Microwave Access), HSDPA (High Speed Downlink Packet Access), GSM, CDMA, WCDMA, or LTE (Long Term Evolution), wherein the wireless Internet module 313 can be considered as being a kind of the mobile communication module 312 to perform the wireless Internet access via the mobile communication network. A short-range communication module 314 facilitates relatively short-range communications. Suitable technologies for implementing this module include radio frequency identification (RFID), infrared data association (IrDA), ultra-wideband (UWB), as well as the networking technologies commonly referred to as Bluetooth™ and ZigBee™ to name a few. And a position-location module 315 identifies or otherwise obtains the location of the mobile terminal 100.

	In the secondary prior art of record, Oshima (US PG. Pub. 2010/0069008 A1) discloses in Figs. 22-323, Sect. [0153]-[0154], A mobile terminal device 200 according to the fourth embodiment causes the location acquiring unit 220 to acquire the physical location information indicating a current position of the mobile terminal device 200. More particularly, the location acquiring unit 220 validates an item "copy detection" contained in the function setting information when the mobile terminal device 200 is in a place corresponding to an organization to which the user belongs, and invalidates the item "copy detection" contained in the function setting information when the mobile terminal device 200 is out of the place corresponding to the organization to which the user belongs. At this time, as shown in FIG. 19, it is assumed that data related to the organization to which the user belongs is stored in advance in the data storage unit 203 to perform this determination. When the item "copy detection" is valid, the MFP 100 connected to the mobile terminal device 200 prints requested data. On the other hand, when the item "copy detection" is invalid, the MFP 100 connected to the mobile terminal device 200 does not print the requested data. Also, as shown in FIG. 23, the MFP 100 receives the connection control data containing the communication setting information from the mobile terminal device 200 (Step S51). When a Bluetooth communication is established with the mobile terminal device 200 based on the received communication setting information (YES at Step S52), the MFP 100 transmits the connection-control response data to the mobile terminal device 200 via the Bluetooth communication unit 102 (Step S53). When the print control unit 206 of the mobile terminal device 200 receives the connection-control response data from the MFP 100 via the Bluetooth communication unit 202 (Step S32), the location acquiring unit 220 of the mobile terminal device 200 acquires information about a current location (Step S81). Then, the mobile terminal device 200 compares the current location with data shown in FIG. 19, and determines whether data output is valid at the current location (Step S82). When the data output is invalid (NO at Step S82), the mobile terminal device 200 ends the process without transmitting the print control data. On the other hand, when the output is valid (YES at Step S82), the mobile terminal device 200 transmits the print control data (see FIG. 6) to the MFP 100 via the Bluetooth communication unit 202 (Step S33: the processing-request transmitting unit).

	Additionally, the third prior art of Treue (US PG. Pub. 2018/0191641 A1) teaches in Fig. 10, Sect. [0124], an example of the antenna system (antenna 8) within the wireless communication device 1, wherein the antenna 8 is an inverted-F-antenna 8. The antenna 8 may comprise a first antenna element 8a, a second antenna element 8b where a first end of the second antenna element 8b is arranged at one end of the first antenna element 8a and is connected thereto, and where a second end of the second antenna element 8c is connected to a ground plane 8d, and a third antenna element 8c which is spaced at a specific distance apart from the second antenna element 8b and connected to the first antenna element 8a. The third antenna element 8c may be connected to a feeding unit 8e, where the feeding unit 8e is configured to provide a current to the antenna 8 via the third antenna element 8c.

	In particular, the closest applied reference of Yu fails to disclose and would not have rendered obvious the claimed subject matter of independent claim 1. Additionally, secondary and third prior arts of Oshima and Treue does not remedy the deficiencies as required by independent claim 1 as follows:
	“a second communication unit configured to receive the advertising information based on the Bluetooth standard transmitted from the Bluetooth advertiser device;
an obtaining unit configured to obtain the position information of the Bluetooth advertiser device included in the received advertising information; a second obtaining unit configured to obtain a distance between a first antenna and a second antenna of a plurality of antennas configured to receive the advertising information and included in the Bluetooth scanner device and information regarding an angle identified based on the received advertising information between the Bluetooth advertiser device and the Bluetooth scanner device; and a third obtaining unit configured to obtain position information of the Bluetooth scanner device, wherein the first communication unit transmits the advertising information including the acquired position information of the Bluetooth advertiser device, and wherein the transmitted advertising information including the acquired position information of the Bluetooth advertiser device is received by the Bluetooth scanner device and used for acquiring the position information of the Bluetooth scanner device, and wherein the third obtaining unit obtains the position information of the Bluetooth scanner device based on the obtained position information of the Bluetooth advertiser device and the obtained information regarding the angle between the Bluetooth advertiser device and the Bluetooth scanner device.”, since prior arts of Yu, Oshima and Treue fails to provide a Bluetooth wireless connection between an advertising device and scanning device to for the transferring of advertisement information using device positioning and locating techniques and antenna communication for receiving the transferred information as suggested by independent claim 1. 

Regarding Independent Claim 9, the prior art(s) searched and of record neither anticipates nor makes obvious nor discloses or suggests the claimed limitations of the claimed subject matter of independent claim 9 as follows: 

“a first acquisition unit configured to acquire a distance between a first antenna and a second antenna of a plurality of antennas configured to receive the advertising information and included in the Bluetooth scanner device and information regarding an angle identified based on the received advertising information between the Bluetooth advertiser device and the Bluetooth scanner device; and
a second acquisition unit configured to acquire position information of the Bluetooth scanner device, 
wherein the second acquisition unit acquires the position information of the Bluetooth scanner device based on the obtained position information of the Bluetooth advertiser device and the acquired information regarding the angle between the Bluetooth advertiser device and the Bluetooth scanner device.”

	In the primary prior art record, Yu (US PG. Pub. 2016/0191980 A1) teaches in Sect. [0100]-[0104] A mobile communication module 312 transmits/receives wireless signals to/from one or more network entities (e.g., a base station, an external terminal, and/or a server) via a mobile network such as GSM (Global System for Mobile communications), CDMA (Code Division Multiple Access), or WCDMA (Wideband CDMA). Such wireless signals can carry audio, video, and data according to text/multimedia messages. A wireless Internet module 313 supports Internet access for the mobile terminal 300. This module can be internally or externally coupled to the mobile terminal 300. The wireless Internet technology can include WLAN (Wireless LAN), Wi-Fi, Wibro™ (Wireless broadband), Wimax™ (World Interoperability for Microwave Access), HSDPA (High Speed Downlink Packet Access), GSM, CDMA, WCDMA, or LTE (Long Term Evolution), wherein the wireless Internet module 313 can be considered as being a kind of the mobile communication module 312 to perform the wireless Internet access via the mobile communication network. A short-range communication module 314 facilitates relatively short-range communications. Suitable technologies for implementing this module include radio frequency identification (RFID), infrared data association (IrDA), ultra-wideband (UWB), as well as the networking technologies commonly referred to as Bluetooth™ and ZigBee™ to name a few. And a position-location module 315 identifies or otherwise obtains the location of the mobile terminal 100.

	In the secondary prior art of record, Oshima (US PG. Pub. 2010/0069008 A1) discloses in Figs. 22-323, Sect. [0153]-[0154], A mobile terminal device 200 according to the fourth embodiment causes the location acquiring unit 220 to acquire the physical location information indicating a current position of the mobile terminal device 200. More particularly, the location acquiring unit 220 validates an item "copy detection" contained in the function setting information when the mobile terminal device 200 is in a place corresponding to an organization to which the user belongs, and invalidates the item "copy detection" contained in the function setting information when the mobile terminal device 200 is out of the place corresponding to the organization to which the user belongs. At this time, as shown in FIG. 19, it is assumed that data related to the organization to which the user belongs is stored in advance in the data storage unit 203 to perform this determination. When the item "copy detection" is valid, the MFP 100 connected to the mobile terminal device 200 prints requested data. On the other hand, when the item "copy detection" is invalid, the MFP 100 connected to the mobile terminal device 200 does not print the requested data. Also, as shown in FIG. 23, the MFP 100 receives the connection control data containing the communication setting information from the mobile terminal device 200 (Step S51). When a Bluetooth communication is established with the mobile terminal device 200 based on the received communication setting information (YES at Step S52), the MFP 100 transmits the connection-control response data to the mobile terminal device 200 via the Bluetooth communication unit 102 (Step S53). When the print control unit 206 of the mobile terminal device 200 receives the connection-control response data from the MFP 100 via the Bluetooth communication unit 202 (Step S32), the location acquiring unit 220 of the mobile terminal device 200 acquires information about a current location (Step S81). Then, the mobile terminal device 200 compares the current location with data shown in FIG. 19, and determines whether data output is valid at the current location (Step S82). When the data output is invalid (NO at Step S82), the mobile terminal device 200 ends the process without transmitting the print control data. On the other hand, when the output is valid (YES at Step S82), the mobile terminal device 200 transmits the print control data (see FIG. 6) to the MFP 100 via the Bluetooth communication unit 202 (Step S33: the processing-request transmitting unit).

	Additionally, the third prior art of Treue (US PG. Pub. 2018/0191641 A1) teaches in Fig. 10, Sect. [0124], an example of the antenna system (antenna 8) within the wireless communication device 1, wherein the antenna 8 is an inverted-F-antenna 8. The antenna 8 may comprise a first antenna element 8a, a second antenna element 8b where a first end of the second antenna element 8b is arranged at one end of the first antenna element 8a and is connected thereto, and where a second end of the second antenna element 8c is connected to a ground plane 8d, and a third antenna element 8c which is spaced at a specific distance apart from the second antenna element 8b and connected to the first antenna element 8a. The third antenna element 8c may be connected to a feeding unit 8e, where the feeding unit 8e is configured to provide a current to the antenna 8 via the third antenna element 8c.

	In particular, the closest applied reference of Yu fails to disclose and would not have rendered obvious the claimed subject matter of independent claim 9. Additionally, secondary and third prior arts of Oshima and Treue does not remedy the deficiencies as required by independent claim 9 as follows:
	“a first acquisition unit configured to acquire a distance between a first antenna and a second antenna of a plurality of antennas configured to receive the advertising information and included in the Bluetooth scanner device and information regarding an angle identified based on the received advertising information between the Bluetooth advertiser device and the Bluetooth scanner device; and a second acquisition unit configured to acquire position information of the Bluetooth scanner device, wherein the second acquisition unit acquires the position information of the Bluetooth scanner device based on the obtained position information of the Bluetooth advertiser device and the acquired information regarding the angle between the Bluetooth advertiser device and the Bluetooth scanner device”, since the prior arts of Yu, Oshima and Treue fails to provide a Bluetooth wireless connection between an advertising device and scanning device to for the transferring of advertisement information using a first and second acquisition device to acquire distance data between a plurality of antennas and antenna communication for receiving and transferring advertising information between the Bluetooth device as suggested by independent claim 9.  

Regarding Independent Claim 15, the prior art(s) searched and of record neither anticipates nor makes obvious nor discloses or suggests the claimed limitations of the claimed subject matter of independent claim 15 as follows: 

“receiving advertising information based on a Bluetooth standard transmitted from the Bluetooth advertiser device;
obtaining position information of the Bluetooth advertiser device included in the received advertising information, 
obtaining a distance between a first antenna and a second antenna of a plurality of antennas configured to receive the advertising information and included in the Bluetooth scanner device and information regarding an angle identified based on the received advertising information between the Bluetooth advertiser device and the Bluetooth scanner; and
obtaining position information of the Bluetooth scanner device, 
wherein the position information of the Bluetooth scanner device is obtained based on the obtained position information of the Bluetooth advertiser device and the obtained information regarding the angle between the Bluetooth advertiser device and the Bluetooth scanner device.”

In the primary prior art record, Yu (US PG. Pub. 2016/0191980 A1) teaches in Sect. [0100]-[0104] A mobile communication module 312 transmits/receives wireless signals to/from one or more network entities (e.g., a base station, an external terminal, and/or a server) via a mobile network such as GSM (Global System for Mobile communications), CDMA (Code Division Multiple Access), or WCDMA (Wideband CDMA). Such wireless signals can carry audio, video, and data according to text/multimedia messages. A wireless Internet module 313 supports Internet access for the mobile terminal 300. This module can be internally or externally coupled to the mobile terminal 300. The wireless Internet technology can include WLAN (Wireless LAN), Wi-Fi, Wibro™ (Wireless broadband), Wimax™ (World Interoperability for Microwave Access), HSDPA (High Speed Downlink Packet Access), GSM, CDMA, WCDMA, or LTE (Long Term Evolution), wherein the wireless Internet module 313 can be considered as being a kind of the mobile communication module 312 to perform the wireless Internet access via the mobile communication network. A short-range communication module 314 facilitates relatively short-range communications. Suitable technologies for implementing this module include radio frequency identification (RFID), infrared data association (IrDA), ultra-wideband (UWB), as well as the networking technologies commonly referred to as Bluetooth™ and ZigBee™ to name a few. And a position-location module 315 identifies or otherwise obtains the location of the mobile terminal 100.

	In the secondary prior art of record, Oshima (US PG. Pub. 2010/0069008 A1) discloses in Figs. 22-323, Sect. [0153]-[0154], A mobile terminal device 200 according to the fourth embodiment causes the location acquiring unit 220 to acquire the physical location information indicating a current position of the mobile terminal device 200. More particularly, the location acquiring unit 220 validates an item "copy detection" contained in the function setting information when the mobile terminal device 200 is in a place corresponding to an organization to which the user belongs, and invalidates the item "copy detection" contained in the function setting information when the mobile terminal device 200 is out of the place corresponding to the organization to which the user belongs. At this time, as shown in FIG. 19, it is assumed that data related to the organization to which the user belongs is stored in advance in the data storage unit 203 to perform this determination. When the item "copy detection" is valid, the MFP 100 connected to the mobile terminal device 200 prints requested data. On the other hand, when the item "copy detection" is invalid, the MFP 100 connected to the mobile terminal device 200 does not print the requested data. Also, as shown in FIG. 23, the MFP 100 receives the connection control data containing the communication setting information from the mobile terminal device 200 (Step S51). When a Bluetooth communication is established with the mobile terminal device 200 based on the received communication setting information (YES at Step S52), the MFP 100 transmits the connection-control response data to the mobile terminal device 200 via the Bluetooth communication unit 102 (Step S53). When the print control unit 206 of the mobile terminal device 200 receives the connection-control response data from the MFP 100 via the Bluetooth communication unit 202 (Step S32), the location acquiring unit 220 of the mobile terminal device 200 acquires information about a current location (Step S81). Then, the mobile terminal device 200 compares the current location with data shown in FIG. 19, and determines whether data output is valid at the current location (Step S82). When the data output is invalid (NO at Step S82), the mobile terminal device 200 ends the process without transmitting the print control data. On the other hand, when the output is valid (YES at Step S82), the mobile terminal device 200 transmits the print control data (see FIG. 6) to the MFP 100 via the Bluetooth communication unit 202 (Step S33: the processing-request transmitting unit).

	Additionally, the third prior art of Treue (US PG. Pub. 2018/0191641 A1) teaches in Fig. 10, Sect. [0124], an example of the antenna system (antenna 8) within the wireless communication device 1, wherein the antenna 8 is an inverted-F-antenna 8. The antenna 8 may comprise a first antenna element 8a, a second antenna element 8b where a first end of the second antenna element 8b is arranged at one end of the first antenna element 8a and is connected thereto, and where a second end of the second antenna element 8c is connected to a ground plane 8d, and a third antenna element 8c which is spaced at a specific distance apart from the second antenna element 8b and connected to the first antenna element 8a. The third antenna element 8c may be connected to a feeding unit 8e, where the feeding unit 8e is configured to provide a current to the antenna 8 via the third antenna element 8c.

	In particular, the closest applied reference of Yu fails to disclose and would not have rendered obvious the claimed subject matter of independent claim 15. Additionally, secondary and third prior arts of Oshima and Treue does not remedy the deficiencies as required by independent claim 15 as follows:

	“receiving advertising information based on a Bluetooth standard transmitted from the Bluetooth advertiser device; obtaining position information of the Bluetooth advertiser device included in the received advertising information, obtaining a distance between a first antenna and a second antenna of a plurality of antennas configured to receive the advertising information and included in the Bluetooth scanner device and information regarding an angle identified based on the received advertising information between the Bluetooth advertiser device and the Bluetooth scanner; and obtaining position information of the Bluetooth scanner device, wherein the position information of the Bluetooth scanner device is obtained based on the obtained position information of the Bluetooth advertiser device and the obtained information regarding the angle between the Bluetooth advertiser device and the Bluetooth scanner device.”, since the prior arts of Yu, Oshima and Treue fails to provide a Bluetooth wireless connection between an advertising device and scanning device to for the transferring of advertisement information using distance acquisition methods to obtain distance data and angle information between first and second antennas amongst a plurality of antennas and antenna communication for receiving and transferring advertising information between the Bluetooth device as suggested by independent claim 15.  
	
6.	Therefore, whether taken individually or in combination, the prior arts of Yu, Oshima and Treue fails to explicitly teach the claimed limitation(s) as required by independent claims 1, 9 and 15.

7.	It follows that dependent claims 2-7, 10-12, 14 and 16-24 are inherently allowable for their respective dependency on allowable base claims 1, 9 and 15 as follows:

Regarding dependent Claim 2, the prior art(s) searched, cited and of record neither anticipates nor teaches or suggests in the claimed combinations, 
	[The Bluetooth advertiser device according to claim 1, wherein the acquisition unit acquires the position information by a global positioning system (GPS).]

Regarding dependent Claim 3, the prior art(s) searched, cited and of record neither anticipates nor teaches or suggests in the claimed combinations, 
 	[The Bluetooth advertiser device according to claim 1, wherein the first acquisition unit acquires the position information based on information regarding an installation position of the apparatus that is registered in the apparatus.]

Regarding dependent Claim 4, the prior art(s) searched, cited and of record neither anticipates nor teaches or suggests in the claimed combinations, 
[The Bluetooth advertiser device according to claim 1, wherein, in a case where the first communication unit receives request information requesting the position information, the first communication unit transmits advertising information including the position information, and in a case where the first communication unit does not receive the request information, the first communication unit transmits advertising information not including the position information.]

Regarding dependent Claim 5, the prior art(s) searched, cited and of record neither anticipates nor teaches or suggests in the claimed combinations, 
[The Bluetooth advertiser device according to claim 1, 
wherein the first acquisition unit further acquires elevation information of the apparatus, and 
wherein the first communication unit transmits advertising information including the acquired position information and elevation information.]

Regarding dependent Claim 6, the prior art(s) searched, cited and of record neither anticipates nor teaches or suggests in the claimed combinations, 
[The Bluetooth advertiser device according to claim 1, wherein the first communication unit includes a plurality of antennas that transmits advertising information.]

Regarding dependent Claim 7, the prior art(s) searched, cited and of record neither anticipates nor teaches or suggests in the claimed combinations, 
[The Bluetooth advertiser device according to claim 1, wherein the first communication unit executes communication that is based on the Bluetooth standard, and 
the setting unit includes the acquired position information of the Bluetooth advertiser device in a payload of the advertising information.]


Regarding dependent Claim 10, the prior art(s) searched, cited and of record neither anticipates nor teaches or suggests in the claimed combinations, 
[The Bluetooth scanner device according to claim 9, wherein the second acquisition unit acquires the position information of the Bluetooth scanner device further using information regarding radio field intensity of the received advertising information.]

Regarding dependent Claim 11, the prior art(s) searched, cited and of record neither anticipates nor teaches or suggests in the claimed combinations, 
[The Bluetooth scanner device according to claim 9, wherein the communication unit transmits request information requesting position information of the Bluetooth advertiser device.]

Regarding dependent Claim 12, the prior art(s) searched, cited and of record neither anticipates nor teaches or suggests in the claimed combinations, 
[The Bluetooth scanner device according to claim 9, the at least one processor, further causing the Bluetooth scanner device to act as a display control unit configured to display, on a display unit, a guidance screen indicating a position of the Bluetooth scanner device, using the position information of the Bluetooth scanner device that has been acquired by the second acquisition unit.]

Regarding dependent Claim 14, the prior art(s) searched, cited and of record neither anticipates nor teaches or suggests in the claimed combinations, 
[The Bluetooth scanner device according to claim 9, wherein the communication unit executes communication that is based on a Bluetooth standard, and the position information of the Bluetooth advertiser device is obtained from a payload of the advertising information.] 

Regarding dependent Claim 16, the prior art(s) searched, cited and of record neither anticipates nor teaches or suggests in the claimed combinations, 
[The control method according to claim 15, wherein the position information of the Bluetooth scanner device is acquired further using information regarding radio field intensity of the received advertising information.]

Regarding dependent Claim 17, the prior art(s) searched, cited and of record neither anticipates nor teaches or suggests in the claimed combinations, 
[The control method according to claim 15, wherein request information requesting the position information of the Bluetooth advertiser device is transmitted.]

Regarding dependent Claim 18, the prior art(s) searched, cited and of record neither anticipates nor teaches or suggests in the claimed combinations, 
[The control method according to claim 15, the control method further comprising:
displaying, on a display unit, a guidance screen indicating a position of the Bluetooth scanner device, using the position information of the Bluetooth scanner device that has been acquired.]

Regarding dependent Claim 19, the prior art(s) searched, cited and of record neither anticipates nor teaches or suggests in the claimed combinations, 
[The control method according to claim 15, wherein communication that is based on a Bluetooth standard is executed, and the position information of the Bluetooth advertiser device is obtained from a payload of the advertising information.]

Regarding dependent Claim 20, the prior art(s) searched, cited and of record neither anticipates nor teaches or suggests in the claimed combinations, 
[The control method according to claim 15, further comprising:
obtaining information regarding a distance identified based on radio field intensity of the received advertising information between the Bluetooth advertiser device and the Bluetooth scanner device, 
wherein, in the acquiring, the position information of the Bluetooth scanner device is acquired based on the obtained position information of the Bluetooth advertiser device, the acquired information regarding the angle between the Bluetooth advertiser device and the Bluetooth scanner device, and information regarding a distance between the Bluetooth advertiser device and the Bluetooth scanner device.]

Regarding dependent Claim 21, the prior art(s) searched, cited and of record neither anticipates nor teaches or suggests in the claimed combinations, 
[The control method according to claim 15, wherein the position information of the Bluetooth advertiser device included in the received advertising information is information acquired by the Bluetooth advertiser device using a Global Positioning System (GPS).]

Regarding dependent Claim 22, the prior art(s) searched, cited and of record neither anticipates nor teaches or suggests in the claimed combinations, 
[The control method according to claim 15, wherein the information regarding the angle between the Bluetooth advertiser device and the Bluetooth scanner device is obtained based on a distance of Bluetooth 5.1]

Regarding dependent Claim 23, the prior art(s) searched, cited and of record neither anticipates nor teaches or suggests in the claimed combinations, 
[The control method according to claim 15, wherein the Bluetooth scanner device is a device not including a Global Positioning System (GPS), and in the acquiring, the position information of the Bluetooth scanner device is acquired without using the GPS by the Bluetooth scanner device.]
Regarding dependent Claim 24, the prior art(s) searched, cited and of record neither anticipates nor teaches or suggests in the claimed combinations, 
[The control method according to claim 15, wherein the Bluetooth advertiser device is a printer.]

8.       Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL V DOTTIN/Examiner, Art Unit 2677